Citation Nr: 1224315	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-37 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk



INTRODUCTION

The Veteran had active duty service from November 1990 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2009.  A transcript of the hearing is of record.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Range of motion of the left knee has been from normal (0 degrees) on extension to no less than 85 degrees on flexion; there has been no objective evidence of recurrent subluxation or lateral instability of the left knee.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5259 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Peligrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Peligrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the originating agency provided the Veteran with notice required under VCAA by a letter dated March 2008.  A post-rating August 2008 letter also provided notice as to the criteria used to evaluate the Veteran's service-connected left knee disability.  Furthermore, in May 2009 the Veteran was afforded a hearing conducted by a DRO at the RO.  At the start of the hearing the DRO confirmed the issues on appeal.  Thus, VA's duty to notify in this case has been satisfied.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and VA outpatient treatment records have been obtained.  We also note the appellant has been afforded appropriate and adequate VA examinations, most recently in February 2010, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, and diagnosis. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.  

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (Staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude the disability has not significantly changed and a uniform rating is warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).    

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movement in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.   

The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's residuals of left knee injury are rated under Diagnostic Code (DC) 5259, which provides a 10 percent rating for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a.  The Board has also considered other potentially applicable rating criteria.  

Limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; extension limited to 30 degrees warrants the assignment of a 40 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.  

The VA General Counsel has held separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 999 (2004).  

Under DC 5257, the criteria for evaluating other impairment of the knee (such as recurrent subluxation or lateral instability), 10, 20, and 30 percent ratings are assigned for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.  

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.     

Considering the pertinent evidence of record in light of the above, the Board finds the criteria for a higher rating for the left knee are not met.    


Analysis

The Veteran's service treatment records reflect he injured his left knee playing football in August 1993.  In November 1993 he underwent arthroscopic surgery with partial lateral meniscectomy and debridement of the left lateral femoral condyle.  The postoperative diagnoses were an intact left anterior cruciate ligament (ACL), a lateral meniscus degenerative tear, and lateral femoral condyle osteochondritis dissecans.  Service connection was originally granted for residuals of the left knee injury in a July 1994 rating decision.  A 10 percent rating was assigned effective April 9, 1994.    

The Veteran filed a claim in January 2008 asserting his left knee disability warrants a rating in excess of 10 percent.  

The report of the May 2008 VA examination reflects the Veteran complained of chronic pain and chronic swelling of his left knee.  He denied locking and stated his left knee gave way at least once a month.  The Veteran reported his left knee pain was brought on by change in weather, walking greater than a half mile, ascending stairs, and kneeling.  He eased his pain with Naprosyn 500 mg twice a day, elevation and icing.  The Veteran received a steroid injection in April 2008 which provided temporarily pain relief.  He was given a knee brace during military service; however, he used no assistive devices at the time of the examination.  He reported that he was able to do all activities of daily living.  The Veteran owned a lawn maintenance business and his knee pain limited his activity to riding a lawn mower while his employees completed other tasks.  He has not had any additional surgery, hospitalizations or emergency room visits.  

Upon physical examination the Veteran was found to ambulate unassisted with a normal gait.  His posture was erect.  After repetitive motion (three times), range of motion of the left knee was from 0 degrees on extension to 110 degrees on flexion limited by pain.  There was swelling and mild effusion to the knee with crepitus over the patellofemoral area.  There was no increased warmth, skin temperature or redness.  He had tenderness to the medial and lateral joint line and infrapatellar bursa tenderness, and he had mild and positive patellar grind test.  The examiner found no laxity to his left knee.  His knee was stable to valgus and varus stress and McMurray, Lachman, and anterior and posterior drawer tests were negative.  The examiner stated any additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to speculation; however, there was no discomfort or difficulty with range of motion testing, effusion, edema, erythema, tenderness or palpable deformity or instability found except as noted.   

X-rays from January 2008 revealed no fractures, subluxation or destructive bone lesion.  There was no evidence of localized soft tissue swelling, "active distended or arthropathy or gross joint effusion."  No acute or otherwise significant radiographic abnormality was identified.  The February 2008 magnetic resonance imaging (MRI) showed degenerative patellofemoral disease, and degenerative and possible tear of the posterior horn of the medial meniscus.  The ACL was intact.   

In May 2009 the Veteran testified at the RO before a DRO.  The Veteran stated his knee kept fluid, swelled all the time, and locked up on him.  He experienced chronic left knee pain, which combined with swelling kept him from working at times.  He denied his knee popped out of its socket, or he had ever fallen.  The Veteran testified he wore the brace given to him in military service while he worked.   

VA outpatient treatment records showed the Veteran had an annual exam in February 2010.  The Veteran complained of his chronic left knee pain and stated he could not run or jump, or walk more than a mile.  He reported he had a history of fluid on his left knee.  On physical examination he had joint crepitus and no palpable effusion to the left knee.  Range of motion was from 0 degrees of extension to 100 degrees of flexion.  The physician's impression was left knee pain.  

In February 2010 the Veteran was afforded another VA examination of his left knee.  The Veteran denied any impediment to his activities of daily living, and any prescribed bed rest or period of incapacitation for his service-connection left knee disability within the past 12 months.  He stated he was able to use a weed whacker and ride a lawn mower for his landscaping company.  He was unable to do the bending and kneeling at work.  The Veteran complained of daily pain, stiffness, swelling, deformity, and weakness.  He also complained of his knee locking once or twice a week and stated his left knee was unstable and buckled if he walked on an uneven surface.  He commented that a steroid shot had provided relief in the past and he had one pending in the near future.  The Veteran had not had any regular physical therapy and stated Naprosyn provided no relief.  

Upon physical examination, the Veteran had a benign gait and was not using a knee brace or any assistive device.  Strength testing was within normal limits.  Veteran complained of increased knee pain when walking on his toes.  Straight leg raises were negative and sensations were grossly intact.  There was no heat or redness.  The examiner noted swelling in the lateral aspect of the patella.  Range of motion was from 0 degrees of extension to 85 degrees of flexion with pain and no loss of function with repetitive use.  Anterior and posterior drawer tests and McMurray's test were negative.  Both medial and lateral joint lines were painful to palpitation.  There was no evidence of ligamental laxity or instability.  The examiner found no additional loss of function with repetitive use, but could not determine additional loss of function during flare-up without resorting to speculation.  The diagnosis was status post arthroscopic surgery of the left knee with residual traumatic arthritis.  The claims folder was reviewed in its entirety.   

Based on the evidence presented, the Board finds the more probative evidence shows the Veteran's left knee disability is no more than 10 percent disabling.  In this regard, at most, the evidence shows flexion of the left knee limited to 85 degrees, even when accounting for pain.  Although he has left knee pain, the more probative evidence, which consists of clinical evaluations, is devoid of a showing that any Deluca factor effectively limits flexion to less than 45 degrees.  Rather, the clinical evidence demonstrates the Veteran retains significant functional use of his left knee.  

The Board points out during the time period relevant to this appeal, there has been no evidence of limitation of extension.  Therefore, a separate rating under DC 5261 is not appropriate for the left knee.  

The Board observes the Veteran complained of left knee locking and instability; however, during the appeal period, there has been no objective evidence of subluxation or instability, to include VA examinations in May 2008 and February 2010.  Testing maneuvers were performed at both times that disclosed no instability of the left knee.  Although a knee brace was prescribed to the Veteran during military service, which he testified he used at work, the Board points out the prescription for a knee brace does not by itself denote knee instability.  Rather this must be considered in the context of the evidence as a whole that shows no indication of laxity or instability.  Under the circumstances, DC 5257 is unavailing of a separate rating for the left knee based on a finding of instability.  As explained below the Board finds the objective evidence to be more probative and credible than the Veteran's lay statements.    

The Board has considered the Veteran's statements and May 2009 testimony describing his left knee symptoms, and recognizes a layperson is competent to describe what comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran may assert the symptoms associated with his left knee include instability; however, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Therefore, although the Veteran contends his service-connected left knee is unstable, the Board observes there have been no clinical findings of such.  The Board concludes the observations of skilled clinical professionals indicating a lack of instability are more probative than the Veteran's nonspecific lay statements.

The Board has considered whether a higher disability evaluation may be awarded under any other potentially appropriate diagnostic code pertaining to the knee.  The evidence, however, demonstrates no ankylosis, no malunion or nonunion of the tibia and fibula, and no dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, and 5262 (2011).  Therefore, a higher evaluation under these DCs is not warranted.  

Finally, the Board also considered whether a higher rating for left knee disability is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.21(b)(1) (2011) has been considered.  The record, however, does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds there has been no showing by the Veteran that the service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board finds that the rating criteria and the rating assigned precisely contemplate for the Veteran's left knee disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board concludes the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

Accordingly, an evaluation in excess of 10 percent for service-connected residuals of left knee injury is denied.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995).


ORDER

A rating higher than 10 percent disabling for residuals left knee injury is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


